108 U.S. 267 (1883)
BASKET
v.
HASSELL.
Supreme Court of United States.
Decided April 16th, 1883.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE DISTRICT OF INDIANA.
*268 Mr. P. Phillips and Mr. W. Hallett Phillips for the appellant and petitioner.
*269 MR. JUSTICE MATTHEWS delivered the opinion of the court.
It is urged that the indorsement and delivery of the certificate of deposit, if void as a gift mortis causa, is nevertheless good as a will of personalty under the laws of Tennessee, and, passing the title as such, entitled the appellant to a decree for the payment of the money.
But the conclusion is not justified by the assumption, for a will of personalty in Tennessee does not take effect until probate (Statutes of Tennessee, 1871, § 2169; Suggett v. Kitchell, 6 Yerger, 425); and, until probate and the appointment of an executor or an administrator cum testamento annexo, the title to the fund passes to the administrator appointed previously, as in case of intestacy, to whom the decree in this case awarded it.
The petition is therefore denied.